Citation Nr: 1739584	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as low back condition). 

2. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and cognitive disorder.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1977 to December 1977, and from March 1979 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Montgomery, Alabama (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a May 2017 hearing.  A transcript of that hearing is of record. 

Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial AOJ consideration was provided, verbally at the May 2017 Board hearing, which is now reduced to writing.  38 C.F.R. § 20.1304 (2016).

The Board notes that the Veteran originally filed a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (CAVC) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Accordingly, given that the record reflects possible psychiatric diagnoses other than PTSD, the Board has amended the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and cognitive disorder. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran appeals the denial of service connection for degenerative disc disease of the lumbar spine (low back condition) and PTSD.  With regards to the Veteran's claimed low back condition, the Veteran asserts that his disability is the result of his active service, working as a combat flight medic performing regular rescue missions.  While on assignment with the Flatiron unit at Fort Rucker, the Veteran carried simulated patients in excess of 300 pounds, fellow soldiers, and partook in heavy lifting as a part of training, and was later assigned to support civilian patient transfers from motor vehicle accidents, natural disasters, and many other missions.  In order to perform these tasks the Veteran would use hundred pound hoists to raise and lower patients to and from the aircraft, and carry out lifesaving medical treatment requiring him to bend down for prolonged periods while working on the helicopter.  Specifically, in 1990, the Veteran reports that the town levees broke in Elba, Alabama, causing a massive flood which his unit was required to do multiple hoist missions at one time; to assist in the rescue of the people who were stuck on top of hills, trees, and houses. 

Post-service, in 1993, the Veteran was in a motor vehicle accident, which he reports to have aggravated his already existing back issue.  In connection with the claim, the Veteran underwent VA examination in March 2012, which indicated a diagnosis of degenerative disc disease of the lumbar spine.  The examiner concluded that while the Veteran's arthritic back condition was present; it was less likely incurred in or caused by active service because the Veteran's in-service report of musculoskeletal back pain did not limit his performance, nor was there evidence of chronic problems while in service. 

As for PTSD, the Veteran has previously been diagnosed with a psychiatric disability, depression and anger, both noted to be secondary to his traumatic brain injury (TBI) which occurred as a result of a post-service motor vehicle accident.  The Veteran underwent private neuropsychological testing in February 2014 subsequent to his motor vehicle accident where he was diagnosed with cognitive disorder, not otherwise specified (due to TBI), with a global assessment of functioning score of 55. 

The Veteran's reported stressors are as follows: a) witnessing his fellow soldier and best friend suffer a heart attack while they were playing basketball in 1991; b) being ordered to escort the body of his fellow soldier to North Carolina for burial; c) the Elba, Alabama, flood rescue mission. 

The Board finds that all stressors are corroborated.  The June 2017 statement from J.L.H's spouse corroborates the Veteran's testimony that he transported the body of his fellow soldier, J.L.H, for burial proceedings, as well as the July 2017 statement from a fellow soldier, C.C. who stated that the Veteran transported the body, as well as performed crash rescue missions in the Flatiron unit.  Additionally, the death certificate of J.L.H. notes the cause of death as cardiac arrhythmia- hypertrophic cardiomyopathy, which is consistent with the testimony provided by the Veteran and the statement of C.C.  The Alabama flood is corroborated by the New York Times article associated with the record describing the usage of military helicopters from Fort Rucker in the rescue effort.  

There is evidence that the Veteran currently suffers from a psychiatric disability, but no evidence as to what degree of it is attributed to his non-service connected TBI versus the aforementioned stressors, and thus the Board needs an additional medical opinion prior to adjudication.  Similarly, the evidence of record regarding the Veteran's low back condition does not discuss the Veteran's assertion of continued back pain since service, nor does it address his post-service motor vehicle accident affecting the same body part. 

As such, the Veteran should be afforded VA examinations in connection with these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d)(1); 38 C.F.R. § 3.159(c)(4) (holding, in relevant part, that in order to trigger VA's duty to provide an examination or obtain an opinion, there must be insufficient evidence to decide the case); see also 38 C.F.R. § 3.159(c)(4).

Additionally, the Board was put on notice of the Veteran's receipt of Social Security Disability Insurance on his July 1998 mental health note.  To date, it appears that his medical records and decisions relating to the Social Security Administration have not been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including obtaining any VA and private treatment records since the statement of the case.  

2. Contact the Social Security Administration for the purpose of obtaining a copy of all decisions and medical records relied upon in conjunction with the Veteran's receipt of Social Security Administration disability benefits. 

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his low back and psychological disabilities. 

The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability other than PTSD had its onset in service, or is otherwise attributable to service or any incident in-service, to include witnessing his fellow soldier go into cardiac arrest, his temporary duty assignment to transport his fellow soldier's body for burial, and performing rescues missions during the Elba, Alabama flood. 

If PTSD is found, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is causally related to the Veteran's corroborated stressors, to include witnessing his fellow soldier go into cardiac arrest, his temporary duty assignment to transport his fellow soldier's body for burial, and performing rescues missions during the Elba, Alabama flood. 

With respect to any psychosis found, the examiner should provide an opinion as to whether it is at least as likely as not such psychosis manifested in service or within one year of the Veteran's separation from service. 

The examiner is also asked to determine whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed low back condition incurred in, was aggravated, or is otherwise related to the Veteran's military service, including his November 1980 in-service notation of back pain, and his history as a flight medic constantly bending down while working in helicopters.  The examiner is requested to explain whether there is any medical reason to accept or reject the Veteran's contentions that his experiencing chronic back pain since separation did not represent the onset of a chronic back disorder and whether there is any medical reason to accept or reject the contention that degenerative disc disease of the lumbar spine is due to the cumulative effects of heavy lifting in service.

In providing this opinion, the examiner's attention is directed towards the following:
* a November 1980 service treatment record (STR) noting back pain;
* a September 1987 Report of Medical History wherein the Veteran denied recurrent back pain and September 1987 Report of Medical Examination reflecting a normal clinical evaluation of the spine;
* a December 1988 Report of Medical History wherein the Veteran denied recurrent back pain and December 1988 Report of Medical Examination reflecting a normal clinical evaluation of the spine;
* a December 1989 Report of Medical History wherein the Veteran denied recurrent back pain and a December 1989 Report of Medical Examination reflecting a normal clinical evaluation of the spine;
* the Veteran's accepted history that his combat flight medic duties involved simulated lifting maneuvers involving hoisting and transferring weights as much as 300 pounds.

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

